NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4123
                                       ___________

                                WILLIE J. GRIFFIN, JR.,
                                               Appellant

                                             v.

                              WARDEN MR. EBBERT
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 3-07-cv-02239)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 4, 2016

               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                                 (Filed: January 5, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Willie J. Griffin, Jr., appeals pro se from the District Court’s order denying his

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. For the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
following reasons, we will affirm the District Court’s order.

                                            I.

      Griffin is a federal prisoner. On December 7, 2006, while he was incarcerated

at the Federal Correctional Institution in Fort Dix, New Jersey, Griffin was issued an

incident report charging him with possessing a cellular phone and sim card in

violation of Section 108 of the Federal Bureau of Prisons (BOP) Prohibited Acts

Code. See 28 C.F.R. § 541.3, tbl. 3. Griffin appeared for a hearing before his Unit

Disciplinary Committee (UDC), which, due to the seriousness of the offense, referred

the matter to the Discipline Hearing Officer (DHO). See 28 C.F.R. § 541.15(h) (2007).

      At a hearing before the DHO, the DHO reviewed the incident report as well as

a memorandum indicating that three inmate-informants had implicated Griffin in cell

phone transactions. Griffin waived his right to a staff representative and testified that

the cell phone was not his. Following the hearing, the DHO found Griffin guilty of

the charged offense and imposed sanctions that included the loss of Good Conduct

Time (GCT).1 Griffin’s administrative appeal was rejected as untimely.

      In December 2007, Griffin filed a petition pursuant to 28 U.S.C. § 2241 in the

United States District Court for the Middle District of Pennsylvania alleging that he

was denied due process during his disciplinary proceedings because, inter alia, he was



1
 Specifically, Griffin was disallowed forty days of vested GCT and ordered to forfeit
forty days of non-vested GCT. (DHO Rept. 2, Dkt. No. 15-2.)
                                             2
not given a copy of the DHO’s written decision and there was insufficient evidence to

support the DHO’s decision. By way of relief, Griffin requested expungement of his

disciplinary record and restoration of his GCT. The District Court determined that

Griffin’s due process claims were meritless2 and denied the § 2241 petition.3

         Griffin now appeals from the District Court’s order.

                                                II.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Section

2241 is the appropriate vehicle for constitutional claims when a prison disciplinary

proceeding results in the loss of good time credits.4 Queen v. Miner, 530 F.3d 253,

254 n.2 (3d Cir. 2008). We exercise plenary review over the District Court’s legal



2
  The government declined to seek dismissal on the ground that Griffin had failed to
exhaust his administrative remedies. Therefore, the District Court denied Griffin’s
petition on the merits without determining whether he had properly exhausted his
administrative remedies. Although we generally require prisoners to exhaust their
administrative remedies prior to bringing habeas claims under § 2241, see Moscato v.
Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996), there is no statutory exhaustion
requirement attached to § 2241, Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000).
Therefore, we assign no error to the District Court’s approach.
3
  Although Griffin filed his § 2241 petition in 2007, the District Court did not adjudicate
it until 2014 because the matter was dismissed, reinstated on appeal, and transferred
several times before it was returned to the Middle District of Pennsylvania. In his present
appeal, Griffin asks this Court to overturn the District Court’s decision below “as a
sanction” for that court’s erroneous dismissal several years ago, which, according to
Griffin, caused an eight-year delay in the adjudication of his claims. We may not order a
district court to grant habeas relief as a “sanction” for a previous error.
4
    A certificate of appealability is not required to appeal the denial of a § 2241 petition.
                                                 3
conclusions, but review factual findings for clear error. Vega v. United States, 493
F.3d 310, 314 (3d Cir. 2007).

                                           III.

      “[A] prisoner has a constitutionally protected liberty interest in good time

credit.” Young v. Kann, 926 F.2d 1396, 1399 (3d Cir. 1991). Thus, a prisoner facing

the loss of GCT in a disciplinary proceeding is entitled to certain procedural

protections. Wolff v. McDonnell, 418 U.S. 539, 557 (1974). The minimum required

protections are: “(1) advance written notice of the disciplinary charges; (2) an

opportunity . . . to call witnesses and present documentary evidence in his defense;

and (3) a written statement by the factfinder of the evidence relied on and the reasons

for the disciplinary action.” Superintendent v. Hill, 472 U.S. 445, 454 (1985) (citing

Wolff, 418 U.S. at 563-67). In addition, “revocation of good time does not comport

with the minimum requirements of procedural due process unless the findings of the

prison disciplinary board are supported by some evidence in the record.” Id. (internal

quotation marks and citation omitted).

      On appeal, Griffin first argues that the BOP’s failure to provide him with a

copy of the DHO’s written report violated BOP procedure and his due process rights

under Wolff. In considering this claim, the District Court conceded that there was no

evidence in the record that Griffin received a copy of the report during the


See Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009).
                                          4
administrative proceedings. The court further found, however, that Griffin did obtain

a copy of the report eighteen months later when the government attached it to its

response in this litigation. The District Court found that, because Griffin had not

demonstrated that he suffered any prejudice as a result of the eighteen-month delay,

he had received the process he was due under Wolff.

       We see no error in the District Court’s reasoning. We recognize that, pursuant

to the Supreme Court’s decisions in Wolff and Hill, Griffin was entitled to a “written

statement by the factfinders as to the evidence relied on and reasons for the

disciplinary action.” Wolff, 418 U.S. at 564 (internal quotation omitted). As the

District Court explained, however, Griffin failed to demonstrate that he was

prejudiced by the prison’s apparent failure to promptly provide him with a copy of the

DHO report. Contrary to Griffin’s contention, the regulations permit an inmate like

Griffin to proceed through the administrative appeal process without a written DHO

report as long as he states in his appeal the date of the hearing and the nature of the

charges against him. See 28 C.F.R. § 541.19. In fact, Griffin did appeal the decision

here. 5 Although he now complains that he had to rely on his “memory and/or a

guess” in that appeal, he does not explain which portions of the DHO’s written report

he would have challenged if it had been in his possession. In the absence of a



5
 As previously noted, Griffin’s administrative appeal was dismissed as untimely.
Significantly, however, Griffin does not argue that his failure to obtain a copy of the
                                            5
showing of prejudice, we cannot say that Griffin was denied the process he was due.

See, e.g., Wilson v. Ashcroft, 350 F.3d 377, 381 (3d Cir. 2003) (holding, in the

immigration context, that “there would be no due process violation in the absence of

prejudice”).

       Griffin also challenges the sufficiency of the evidence against him. As

previously noted, the DHO based its guilt determination primarily on the incident

report and investigation as well as a memorandum reporting that three inmate-

informants had implicated Griffin in cell phone transactions. Griffin concedes that the

sim card and cell phone were in his cell, but claims that another inmate “planted”

them there. Griffin also objects to the reliability of the informant evidence.

       We have reviewed the record and conclude that, for substantially the reasons

stated by the District Court, the DHO’s decision was supported by “some evidence” of

possession, which was sufficient to uphold a revocation of GCT. See Hill, 472 U.S. at

454 (“[R]evocation of good time does not comport with the minimum requirements of

procedural due process unless the findings of the prison disciplinary board are

supported by some evidence in the record.”) (internal quotation marks and citation

omitted); see also Denny v. Schultz, 708 F.3d 140, 145 (3d Cir. 2013) (“[T]he

discovery of contraband in a shared cell constitutes some evidence of possession

sufficient to uphold a prison disciplinary sanction against each inmate in the cell,


DHO report interfered with his ability to timely appeal.
                                             6
including depriving that inmate of his or her liberty interest in good time credits.”)

(quotation omitted). Accordingly, the District Court correctly concluded that there

was sufficient evidence to support the disciplinary finding.

                                           IV.

      We have reviewed Griffin’s remaining arguments and conclude that they are

meritless. Accordingly, we will affirm the District Court’s decision. Griffin’s motion

for leave to file a supplemental appendix is granted.




                                            7